DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The Office Action is in response to an AMENDMENT entered 9/27/2021 for the patent application 17/159821 filed 1/27/2021. 

Status of Claims
Claims 1-14 are pending. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a rendering management unit adapted to…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 4-6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a rendering management unit adapted to…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20110083037 A1 to Bocharov in view of US Pub. No. 20120072608 A1 to Peters.
As to claims 1 and 7, Bocharov discloses a video delivery system comprises, comprising: 
a system network for the video delivery system (Bocharov Fig. 2-5, ¶0036-0037, CDN network for the content delivery system); 
a plurality of renderers communicatively connected to the system network (Bocharov Fig. 2-5, ¶0036-0037, plurality of encoders/servers connected to the CDN network); 
Bocharov Fig. 2-5, ¶0036, 0043, external network for the content delivery system, the external network connected to a plurality of clients); 
at least an edge server communicatively connected to the system network and further communicatively connected to the delivery network (Bocharov Fig. 2-5, ¶0043, 0045, edge server connected to the CDN network and the external network), the at least an edge server adapted to transfer video content from at least one of the plurality of renderers to the at least one client (Bocharov Fig. 2-5, ¶0043, 0045, edge server transmits the video from the encoders/servers to the clients), 
Bocharov does not expressly disclose the at least an edge server further adapted to receive groups of pictures (GOPs) from a first renderer of the plurality of renders and switch to a second renderer of the plurality of renderers upon detection of a failure of the first renderer ; and 
a rendering management unit adapted to manage transfer of GOPs reception from the first renderer to the second renderer.
Peters discloses the at least an edge server further adapted to receive groups of pictures (GOPs) from a first renderer of the plurality of renders and switch to a second renderer of the plurality of renderers upon detection of a failure of the first renderer (Peters Fig. 4-6, ¶0028, 0032, 0066-0067, 0070-0072, edge server receiving content streams, e.g. H.264 encoded video, from a 
a rendering management unit adapted to manage transfer of GOPs reception from the first renderer to the second renderer (Peters Fig. 4-6, ¶0028, 0032, 0050, 0066-0067, 0069, 0070-0072, load balancer to transmit the content streams from the first ingest server to a second ingest server).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Bocharov by the at least an edge server further adapted to receive groups of pictures (GOPs) from a first renderer of the plurality of renders and switch to a second renderer of the plurality of renderers upon detection of a failure of the first renderer and a rendering management unit adapted to manage transfer of GOPs reception from the first renderer to the second renderer as disclosed by Peters. The suggestion/motivation would have been in order to provide a failover redundant system by resuming the content streaming of content from the second ingest server to the edge server thereby increasing the quality of service.
As to claims 4 and 10, Peters discloses wherein the rendering management unit is further adapted to select the second renderer from the plurality of renderers upon detection of the GOP reception failure (Peters Fig. 4-6, ¶0028, 0032, 0050, 0066-0067, 0069, 0070-0072, load balancer selects the second ingest server when determining the failure of the reception of the content stream).
claims 5 and 11, Peters discloses wherein the rendering management unit is further adapted to initiate the second renderer to send GOPs of the video content to the at least an edge server from the detection of GOP reception failure onwards (Peters Fig. 4-6, ¶0028, 0032, 0050, 0066-0067, 0069, 0070-0072, second ingest server transmitting the content stream to the edge server based on the failure).

Claims 2, 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20110083037 A1 to Bocharov in view of US Pub. No. 20120072608 A1 to Peters and in further view of US Pub. No. 20070101379 A1 to Pereira.
As to claims 2 and 8, Peters discloses wherein the at least an edge server comprises: a buffer to accumulate therein a sufficient GOPs that allows a transfer from the first renderer to the second renderer without interruption of delivery of GOPs to the at least a client (Peters Fig. 4-6, ¶0028, 0032, 0066-0067, 0070-0072, buffers store 5-30 seconds worth of content)
Bocharov and Peters do not expressly disclose a buffer to accumulate therein a sufficient number of GOPs.
Pereira discloses a buffer to accumulate therein a sufficient number of GOPs that allows a transfer from the first renderer to the second renderer without interruption of delivery of GOPs to the at least a client (Pereira Fig. 2, 3, 5, 111, 12, ¶0047-0051, buffer to store enough GOPs that allows the transmission from the first encoder/router to the second encoder/router without disruption of transmission of the GOPs to the viewer).
Bocharov and Peters by a buffer to accumulate therein a sufficient number of GOPs that allows a transfer from the first renderer to the second renderer without interruption of delivery of GOPs to the at least a client as disclosed by Pereira. The suggestion/motivation would have been in order to provide a seamless failover methodology minimizing/eliminating the disruption apparent to the viewer following a failover thereby increasing the quality of service.
As to claims 3 and 9, Pereira discloses wherein the sufficient number of GOPs is a predetermined value of the video delivery system (Pereira Fig. 2, 3, 5, 111, 12, ¶0047-0051, predetermined duration of GOPs).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20110083037 A1 to Bocharov in view of US Pub. No. 20120072608 A1 to Peters and in further view of US Pub. No. 20040071088 A1 to Curcio.
As to claims 6 and 12, Bocharov and Peters do not expressly disclose wherein the rendering management unit is further adapted to accelerate operation of the second renderer for a predetermined period of time so as to fill the buffer to the sufficient number of GOPs.
Curcio discloses wherein the rendering management unit is further adapted to accelerate operation of the second renderer for a predetermined period of time so as to fill the buffer to the sufficient number of GOPs (Curcio Fig. 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Bocharov and Peters by wherein the rendering management unit is further adapted to accelerate operation of the second renderer for a predetermined period of time so as to fill the buffer to the sufficient number of GOPs as disclosed by Curcio. The suggestion/motivation would have been in order to increase the fullness of the buffer allowing the buffer to maintain a sufficient amount of video data thereby increasing the quality of service.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20120072608 A1 to Peters in further view of US Pub. No. 20070101379 A1 to Pereira and in further view of US Pub. No. 20040071088 A1 to Curcio
As to claim 13, Peters discloses a method for uninterrupted delivery of video content to at least a client from at least a renderer of a plurality of renderers by transfer of delivery of groups of pictures (GOPs) from a first renderer of the plurality of renderers to a second renderer of the plurality of renderers (Peters Fig. 4-6, ¶0028, 0032, 0066-0067, 0070-0072), the method comprises: 
ensuring a sufficient GOPs are present within a buffer of an edge server transferring GOPs from the first renderer to the at least a client (Peters Fig. 4-6, 
detecting a failure of delivery of GOPs from the first renderer to the edge server (Peters Fig. 4-6, ¶0028, 0032, 0066-0067, 0070-0072, edge server receiving content streams, e.g. H.264 encoded video, from a plurality of ingest servers and switching to a second/different ingest server when detecting failure of the ingest server); 
selecting a second renderer from the plurality of renderers for the delivery of GOPs to the edge server (Peters Fig. 4-6, ¶0028, 0032, 0066-0067, 0070-0072, selecting a second ingest server for transmission of the content streams to the edge server); 
initiating the second renderer to send GOPs to the edge server from the detection of GOP reception failure onwards (Peters Fig. 4-6, ¶0028, 0032, 0050, 0066-0067, 0069, 0070-0072, second ingest server transmitting the content stream to the edge server based on the failure).
Peters does not expressly disclose ensuring a sufficient number of GOPs are present within a buffer of an edge server; and
accelerating operation of the second renderer for a predetermined period of time so as to fill the buffer to the sufficient number of GOPs.
Pereira discloses ensuring a sufficient number of GOPs are present within a buffer of an edge server transferring GOPs from the first renderer to the at least a client (Pereira Fig. 2, 3, 5, 111, 12, ¶0047-0051, buffer to store enough GOPs 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Peters by ensuring a sufficient number of GOPs are present within a buffer of an edge server transferring GOPs from the first renderer to the at least a client as disclosed by Pereira. The suggestion/motivation would have been in order to provide a seamless failover methodology minimizing/eliminating the disruption apparent to the viewer following a failover thereby increasing the quality of service.
Peters and Pereira do not expressly disclose accelerating operation of the second renderer for a predetermined period of time so as to fill the buffer to the sufficient number of GOPs.
Curcio discloses accelerating operation of the second renderer for a predetermined period of time so as to fill the buffer to the sufficient number of GOPs (Curcio Fig. 1, 3-6, ¶0019, 0059, 0079, increasing the speed of the streaming server for a determined period of time to increase a degree of video fullness of the buffer).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Bocharov and Peters by wherein the rendering management unit is further adapted to accelerate operation of the second renderer for a predetermined period of time so as to fill the buffer to the sufficient number of GOPs as disclosed by Curcio. The suggestion/motivation would have been in order to increase the fullness of the 
As to claim 14, Pereira discloses wherein the sufficient number of GOPs is a predetermined value of the video delivery system (Pereira Fig. 2, 3, 5, 111, 12, ¶0047-0051, predetermined duration of GOPs).

Response to Arguments
Applicant's arguments filed 9/27/2021 related to claims 1-14 have been fully considered but they are not persuasive. 

In reference to Applicant's arguments:
Applicant respectfully disagrees with this ground of rejection. The "rendering management unit" is adequately described in the specification and also depicted in FIG. 1. The specification at par. 0020 clearly describes the rendering management unit as follows: 
This process may be managed by a rendering management unit 140 that determines which channel is rendered on what rendering machine and handles the failover situation by transferring the rendering of a channel rendered on a first rendering machine, for example rendering machine 110-1, to another rendering machine, for example rendering machine 110-2. This is further explained in greater detail with respect of Fig. 3. 
Accordingly, the written description discloses the rendering management unit, material, or acts for performing the entire claimed function and to clearly links the structure, material, or acts to the function. Therefore, claims 1 and 4-6 are not indefinite. 
Withdrawal of the rejections of claims 1 and 4-6 is respectfully requested.

Examiners Response:
The examiner respectfully disagrees. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification (Fig. 1, ¶0020) is devoid of adequate structure to perform the claims functions and/or simply recites the same claimed function without explaining how the function is performed. The specification does not provide sufficient details such that one of ordinary skill in the art would understand a rendering management unit performing the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In reference to Applicant's arguments:
The Office Action (page 8) agrees that Bocharov does not expressly disclose the at least an edge server further adapted to receive groups of pictures (GOPs) from a first renderer of the plurality of renders and switch to a second renderer of the plurality of renderers upon detection of a failure of the first renderer; and a rendering management unit adapted to manage transfer of GOPs reception from the first renderer to the second renderer. 
The Office Action appears to rely on Peters for these features. The Office Action asserts with regards to the independent claims 1 and 7 and Peters: 
Peters discloses the at least an edge server further adapted to receive groups of pictures (GOPs) from a first renderer of the plurality of renders and switch to a second renderer of the plurality of renderers upon detection of a failure of the first renderer (Peters Fig. 4-6, 0028, 0032, 0066-0067, 0070- 0072, edge server receiving content streams, e.g. H.264 encoded video, from a plurality of ingest servers and switching to a second/different ingest server when detecting failure of the a ingest server); and a rendering management unit adapted to manage transfer of GOPs reception from the first renderer to the second renderer (Peters Fig. 4-6, 0028, 0032, 0050, 0066-0067, 0069, 0070-0072, load balancer to transmit the content streams from the first ingest server to a second ingest server). 
Applicant respectfully disagrees with this assertion. Peters discloses at par. 0066 (emphasis added): 
Failure at a network link or failure at an ingest server is an isolated failure that does not impact the overall content streaming system operation. When such failure is detected, the load balancer redistributes the content streams of the content providers affected by the failure to an operational network link or to a failover ingest server. With buffering at the edge servers, such redistribution can occur seam-lessly without the end user who receives one or more of the affected content streams becoming aware of the failure and without interruption to the end user's experience. As a result, end users do not modify their configurations to receive a particular content stream when an ingest server or network link from which that particular content stream is being streamed to the end user fails. 
As can be clearly seen from the above cited paragraph, Peters detects a failure at an operational network link or a failure at an ingest server. This is different from detection of a failure of a renderer. Neither a network link or an ingest server can be equated with a renderer. In Peters, the content is provided (i.e., rendered) by the content providers 520 in FIG. 5. However, Peters does not deal with the failures of the content providers. 
Furthermore, in Peters, the load balancer redistributes the content streams of the content providers affected by the failure to operational network link or to a failover ingest server. This is completely different from the claimed edge server adapted to receive groups of pictures (GOPs) from a first renderer of the plurality of renders and switch to a second renderer of the plurality of renderers upon detection of a failure of the first renderer. As such, the claimed edge server 
Yet furthermore, Peters does not appear to teach a rendering management unit adapted to manage transfer of GOPs reception from the first renderer to the second renderer. The Office Action erroneously appears to equate a load balancer of Peters to the rendering management unit. However, this is incorrect, because the load balancer of Peters merely redistributes the video data from one server to another - it does not switch the transfer of GOPs between renderers. 
As to the alleged motivation for combining the references, any such motivation is deficient at least because the references do not, either individually or in combination, teach all of the claim features. Accordingly, even assuming for the sake of argument that  
one of ordinary skill in the art were somehow motivated to combine Bocharov and Peters as suggested in the Office Action, the proposed combination would still fail to result in each and every element recited in the independent claims 1 and 7. The proposed combination therefore fails to render these claims prima facie obvious. 
Thus, claims 1 and 7, as well as claims 4, 5, 10 and 11 which depend therefrom, are allowable.  


Failure at a network link or failure at an inqest server is an isolated failure that does not impact the overall content streaming system operation. When such failure is detected, the load balancer redistributes the content streams of the content providers affected by the failure to an operational network link or to a failover inqest server. With buffering at the edge servers, such redistribution can occur seam-lessly without the end user who receives one or more of the affected content streams becoming aware of the failure and without interruption to the end user's experience. As a result, end users do not modify their configurations to receive a particular content stream when an ingest server or network link from which that particular content stream is being streamed to the end user fails. 
As can be clearly seen from the above cited paragraph, Peters detects failure at an operational network link or a failure at an inqest server. This is different from detection of a failure of a renderer such as detecting a failure of delivery of GOPs from the first renderer to the edqe server. Peters does not teach or suggest selecting a second renderer from the plurality of renderers for the delivery of GOPs to the edge server. Furthermore, neither a network link or a failover ingests server of Peters can be equated with the claimed renderer. In Peters, the content is provided (i.e., rendered) by the content providers 520 in FIG. 5. However, Peters does not teach or suggest switching a content provider if it fails. 
Furthermore, in Peters, the load balancer redistributes the content streams of the content providers affected by the failure to operational network link or to a failover ingest server. This is completely different from selecting a second renderer from the plurality of renderers for the delivery of GOPs to the edge server. In other words, the claimed method switches the GOPs from one renderer to another - NOT from a failed ingest server to another ingest server. 
The Office Action agrees that Peters does not expressly disclose ensuring a sufficient number of GOPs are present within a buffer of an edge server; and accelerating operation of the second renderer for a predetermined period of time so as to fill the buffer to the sufficient number of GOPs. The Office Action appears to rely on Pereira for these features. Pereira (Fig. 2, 3, 5, 111, 12, 1047-0051) discloses a buffer to store enough GOPs that allows the transmission from the first encoder/router to the second  
encoder/router without disruption of transmission of the GOPs to the viewer. However, Pereira fails to cure deficiencies of Peters discussed above with respect to the independent claim 13. 
The Office Action agrees that Peters and Pereira do not expressly disclose accelerating operation of the second renderer for a predetermined period of time so as to fill the buffer to the 
Accordingly, even assuming for the sake of argument that one of ordinary skill in the art were somehow motivated to combine Peters and Pereira with Curcio as suggested in the Office Action, the proposed combination would still fail to result in each and every element recited in claims 13 and 14. The proposed combination therefore fails to render these claims prima facie obvious. Thus, claims 13 and 14 are allowable. 
Withdrawal of the rejections and allowance of all pending claims is respectfully requested.


Examiners Response:
The examiner respectfully disagrees. Peters does disclose the at least an edge server further adapted to receive groups of pictures (GOPs) from a first renderer of the plurality of renders and switch to a second renderer of the plurality of renderers upon detection of a failure of the first renderer; and 
a rendering management unit adapted to manage transfer of GOPs reception from the first renderer to the second renderer.
In particular, Peters discloses an edge server receiving content streams, e.g. H.264 encoded video, from a plurality of ingest servers and switching to a second/different ingest server when detecting failure of the a ingest server (Peters Fig. 4-6, ¶0028, 0032, 0066-0067, 0070-0072). Peters discloses the process 600 begins when a failure is detected (at 610) within the content streaming system. The failure may include a particular ingest server failure whereby the particular ingest server becomes unavailable due to software failure or hardware failure (Peters Fig. 4-6, ¶0067). Peters further discloses load balancer to transmit the content streams from the first ingest server to a second ingest server (Peters Fig. 4-6, ¶0028, 0032, 0050, 0066-0067, 0069, 0070-0072).
Peters. The applicant argues that “the content is provided (i.e., rendered) by the content providers”. However, Peters discloses that the content is provided (i.e., rendered) by the ingest servers that is transmitted to the edge servers. 
Applicant further argues that the load balancer redistributes the content streams of the content providers affected by the failure to operational network link or to a failover ingest server. However, the edge servers that were impacted by the failure, identify that the affected content streams have been redistributed to the second ingest server. Accordingly, as part of the failover process, the edge servers reissue requests (at 640) for the affected content streams to the second ingest server instead of the failing ingest server. The edge servers can request the exact portion of the content at which the stream was cut-off or affected by the failure. The process then completes the failover by resuming (at 650) the streaming of content from the second ingest server(s) to the edge servers (Peters Fig. 4-6, ¶0071).
Applicant further argues that Peters does not appear to teach a rendering management unit adapted to manage transfer of GOPs reception from the first renderer to the second renderer. However, Peters discloses that the load balancer controls the transmission/distribution of the content streams from the failing ingest server to a second ingest server that is operational (Peters Fig. 4-6, ¶0028, 0032, 0050, 0066-0067, 0069, 0070-0072).
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the applicant’s arguments are not persuasive and the examiner respectfully disagrees. 
See above examiner’s response for similar arguments are made with respect to claims 13 and 14.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claims 1-14 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYU CHAE/
Primary Examiner, Art Unit 2426